Citation Nr: 0915552	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Stargardt's disease 
(claimed as blindness).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant & K.P.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1970 to July 
1974.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  
			
The issue on appeal was previously denied by the Board in an 
October 2007 decision.  The Veteran appealed the October 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2008 Order, the Court remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to comply with the parties' 
Joint Motion for Remand as ordered by the Court in December 
2008.

The Court remanded this matter on two grounds.  First, it 
found that VA erred when it did not attempt to obtain the 
Veteran's records from the Social Security Administration 
(SSA).  All records considered by that agency in deciding the 
Veteran's claim for disability benefits, including a copy of 
any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2008).

Second, the Court found the Board erred by failing to 
consider whether the Veteran was prejudiced by its denial of 
service connection on a different legal basis from  which the 
RO had denied the claim.  While the RO denied the claim under 
a theory of direct service connection, the Board denied the 
claim as a preexisting congenital defect.  The Court further 
found error in the Board's failure to consider whether the 
Veteran had been given the opportunity to submit evidence and 
argument on whether his vision impairment was due to a 
congenital defect and if so, whether it was aggravated by 
service

In this regard, the Board first finds the Veteran should be 
afforded a corrective VCAA notice letter that discusses the 
Veteran's eligibility for service connection for congenital 
defects.  For example, the Veteran should be advised that 
under 38 C.F.R. § 3.303(c), service connection cannot be 
granted for congenital or developmental defects.  However, 
service connection may be granted for diseases (but not 
defects) of congenital, developmental, or family origin if 
the evidence establishes that such diseases were incurred in 
or aggravated during service within the meaning of VA laws 
and regulations.  Service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service.  See 38 C.F.R. § 3.303; 
VA General Counsel Precedent Opinion (VAOPGCPREC) 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The Veteran 
should specifically be notified of his right to submit 
evidence and argument on whether his vision impairment was 
due to a congenital defect, and, if so, whether it was 
aggravated by service.  In addition, during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice should 
provide Dingess notice as well.

Next, the Veteran should also be afforded a VA examination 
that addresses whether or not his condition is congenital, 
and if it is congenital, whether it was aggravated by 
service.  The Board notes that since its last remand, medical 
evidence has been submitted supporting the onset of the 
Veteran's Stargardt's disease during active service, as well 
as medical evidence stating that his condition is actually 
not congenital.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Veteran has not yet been afforded any 
VA examination for this claim.  An examination is necessary 
to reconcile the evidence of record and address the 
congenital aspect of the Veteran's condition.

Finally, the RO should readjudicate the claim.  On 
readjudication, the RO must fully address the congenital 
issue.  The RO must also consider the additional evidence 
submitted since the last supplemental statement of the case.  
In February 2009, the Veteran specifically requested the RO 
review this evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), for his service 
connection claim for Stargardt's disease 
that includes but is not limited to, an 
explanation of his eligibility for 
service connection for congenital 
diseases pursuant to 38 C.F.R. § 3.303 
and §3.306.   Notify him that he has his 
right to submit evidence and argument on 
whether his vision impairment was due to 
a congenital defect, and, if so, whether 
it was aggravated by service.
In addition, provide the Veteran with 
proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

3.  Afford the Veteran an eye examination 
with an appropriate specialist in order 
to ascertain the nature and etiology of 
his condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and offer comments and an opinion on the 
following questions:
		
        a.  Diagnose the Veteran's current 
visual 
disability and identify the onset of 
this disability.  Provide an opinion 
on whether or not this is a 
congenital disability.  

b.  If congenital, did the condition 
increase in 
severity during service, and if it 
did, did the increase in severity 
represent a chronic worsening of the 
disorder or the natural progress of 
the disorder?  

c.  If not congenital, is it more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent), that the Veteran's current 
condition had its onset during 
service or is in any other way 
causally related to his active 
service?

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

4.	After all of the above actions have 
been completed, a 
corrective notice and assistance letter 
has been issued, and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

In the supplemental statement of the 
case, the RO should fully address the 
congenital aspect of this claim.  The RO 
should also review the additional 
evidence that was received at the Board 
subsequent to the most recent 
supplemental statement of the case.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




